 



Exhibit 10.7
Schedule of Outside Directors’ Annual Compensation

     
Component
   
  
   

          Board Retainer    
 
            Lead Director   $130,000 ($32,500 per calendar quarter)
 
            All Other Directors   $75,000 ($18,750 per calendar quarter)
 
        Committee Chair Retainer    
 
            Audit Committee Chair   $20,000 ($5,000 per calendar quarter)
 
            Other Committee Chairs   $10,000 ($2,500 per calendar quarter)
 
        ODEPP Stock Unit Accruals*   $95,000
 
        Meeting Fees (Board of Committee)†    
 
            Attended Meeting   $1,700
 
            Telephonic Meeting   $1,000

 

*   Under the Outside Directors Equity Participation Plan (the “Plan”), on the
first business day of each calendar quarter each director will have $23,750
accrued to his or her plan account. Amounts accrued are converted into units
equivalent in value to shares of common stock at the fair market value on the
accrual date. Directors may also choose to have 25%, 50%, 75% or 100% of his or
her retainer and meeting fees deferred and converted into share equivalents
under the Plan.   †   Meeting fees only apply for total meetings attended in
excess of 24 per year.

